Fourth Court of Appeals
                                San Antonio, Texas
                                     October 31, 2016

                                   No. 04-16-00675-CV

                                    Tom RETZLAFF,
                                       Appellant

                                             v.

         Philip R. KLEIN, Klein Investigations & Consulting and James W. Landess,
                                         Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-17145
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
         Appellant’s Third Emergency Motion Requesting Enforcement of the Stay Order and for
Sanctions or in the Alternative Request for Writ of Mandamus is DENIED. All proceedings in
the trial court remain STAYED pending disposition of this appeal.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court